                                                                      FILED
Case: 4:21-cr-00056-SRC-JMB Doc. #: 2 Filed: 01/27/21 Page: 1 of 4 PageID #: 7

                                                                                        JAN 2 7 2021
                                                                                      U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF MO
                               UNITED STATES DISTRJCT COURT                                 ST. LOUIS
                               EASTERN DISTRJCT OF MISSOURJ
                                     EASTERN DIVISION

 UNITED STATES OF AMERJCA,                     )
                                               )
                                               )
                  Plaintiff,                   )
                                               )
 V.                                            )
                                               )   4:21CR056 SRC/JMB
                                               )
 LE MELL HARLSTON                              )
                                               )
                  Defendant.                   )

                                           INDICTMENT

The Grand Jury Charges:
                                           BACKGROUND

At all times relevant to the Indictment:

        1.     Le Mell Harlston resided in the Eastern District of Missouri.

       2.      West Community Credit Union was a financial institution within the meaning of

Title 18, United States Code, Section 20, because it was a financial institution insured by the

National Credit Union Share Insurance Fund.

       3.      Vantage Credit Union was a financial institution within the meaning of Title 18,

United States Code, Section 20, because it was a financial institution insured by the National Credit

Union Share Insurance Fund.

       4.      Capital One was a financial institution within the meaning of Title 18, United States

Code, Section 20, because it was a financial institution insured by the Federal Deposit Insurance

Corporation.
Case: 4:21-cr-00056-SRC-JMB Doc. #: 2 Filed: 01/27/21 Page: 2 of 4 PageID #: 8




       5.      Synchrony Bank was a financial institution within the meaning of Title 18, United

States Code, Section 20, because it was a financial institution insured by the Federal Deposit

Insurance Corporation.

The Scheme:

       6.      It was part of the scheme and artifice that from approximately June 2019 to the

present, Le Mell Harlston used Social Security Numbers that were not assigned to him in order to

obtain loans and lines of credit from multiple credit unions and banks.

                                   COUNTSlTHROUGHS

                                 18 U.S.C. § 1344: Bank Fraud

       On or about the dates listed below, within the Eastern District of Missouri, the defendant,

                                        LE MELL HARLSTON,

did knowingly and willfully execute and attempt to execute a scheme or artifice to defraud and to

obtain the moneys, funds, credits, assets, securities, and other property owned by, and under the

custody and control of the financial institutions listed below, which were financial institutions as

defined in 18 U.S.C. § 20, by means of materially false and fraudulent pretenses, representations,

and promises, to wit: by completing and causing to be completed applications for loans and lines

of credit from the below named banks, falsely and fraudulently stating and representing that LE

MELL HARLSTON was assigned the below Social Security Numbers:

 COUNT       DATE        FINANCIAL INSTITUTION             SSNUSED           CREDIT AMT

 1           7/2018      Capital One                       ***-**-2493       $2,098.00

 2           6/2019      Synchrony Bank                    ***-** -2493      $1 ,580.00

 3           6/2019      West Community Credit Union       ** *-* *-2493     $45,456.00

 4           6/2019      Vantage Credit Union              ** *-* *-2493     $35,095.00
Case: 4:21-cr-00056-SRC-JMB Doc. #: 2 Filed: 01/27/21 Page: 3 of 4 PageID #: 9




 5           11 /2019    Capital One                       ***-**-9628      $300.00


      All in violation of Title 18, United States Code, Section 1344.


                                   COUNTS6THROUGH10

                 42 U.S.C. § 408(a)(7)(B): Misuse of Social Security Number

      On or about the dates listed below, within the Eastern District of Missouri, the defendant,

                                    LE MELL HARLSTON,

with the intent to deceive, and for the purpose of obtaining anything of value from another person

and for any other purpose, falsely and fraudulently represented his Social Security Number to be

one of the Social Security Numbers enumerated below, when in fact this Social Security Number

was either unassigned or assigned to victim A.H.:

 COUNT       DATE                  CREDITOR                                     SSNUSED

 6           7/2018                Capital One                                  ***-* *-2493

 7           6/2019                Synchrony Bank                               *** -* *-2493

 8           6/2019                West Community Credit Union                  *** -** -2493

 9           6/2019                Vantage Credit Union                         *** -**-2493

 10          11 /2019              Capital One                                  ** *-**-9628
Case: 4:21-cr-00056-SRC-JMB Doc. #: 2 Filed: 01/27/21 Page: 4 of 4 PageID #: 10




     All in violation of Title 42, United States Code, Section 408(a)(7)(B).



                                                    A TRUE BILL.



                                                    FOREPERSON


SAYLER A. FLEMING,
United States Attorney



DIANE E.H. KLOCKE, #61670MO
Special Assistant United States Attorney
